DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a recess is formed in a first planar surface of the plurality of planar surfaces, wherein the recess extends part of a way through the keyway to a second planar surface of the plurality of planar surfaces that is opposite the first planar surface, and wherein a second threaded aperture extends from the recess and a rest of the way through the keyway to the second planar surface” in lines 5-9. This claim language is unclear and should be corrected to describe the invention. Examiner suggests the claim should read “a recess is formed in a first planar surface of the plurality of planar surfaces, wherein the recess extends part of a way through the keyway a second planar surface”
	Claims 2-12 are rejected based on their dependencies to claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, 13-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over KR 101663738 B1 (NOH).
Regarding claim 1, NOH teaches an apparatus, comprising: 
a swivel (ref. 221 and ref. 222) rotatably mounted on a hinge (see Fig. 8), the swivel including a key (ref. 221d), the key including a first threaded aperture (ref. 221e) formed in the key; and 
a keyway (interior of ref. 200) separable from the swivel (see Fig. 9) and comprising a plurality of planar surfaces (ref. 201, ref. 201a, and ref. 202), wherein a recess (recess includes a second planar surface (second surface is ref. 201a, see in Fig. 8 that the bolt (ref. 225) extends through to the second planar surface (ref. 201a), therefore the second threaded aperture extends through to the second planar surface), 
wherein the key and the recess are shaped to allow the swivel and the keyway to connect to each other in a plurality of positions (see in Fig. 9 that ref. 221d could be rotated 180 degrees and still allow the swivel and keyway to connect).

    PNG
    media_image1.png
    473
    659
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 4.
Regarding claim 2, NOH teaches a shape of the key (ref. 221d) is identical to a shape of the recess (recess includes channel (ref. 203) extending from ref. 201a, and the notch in the bottom of ref. 201a, see annotated Figure 4 above showing a notch in the bottom surface of ref. 201a).
NOTE: See in Fig. 8 how the key is identical to the shape of the recess.
Regarding claim 3, NOH teaches the shape of the key (ref. 221d) and the shape of the recess (recess includes channel (ref. 203) extending from ref. 201a, and the notch in the bottom of ref. 201a, see annotated Figure 4 above showing a notch in the bottom surface of ref. 201a) are symmetrical (see annotated Figure 8 below).

    PNG
    media_image2.png
    547
    407
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 8.
Regarding claim 6, NOH teaches the key (ref. 221d) and the recess (recess includes channel (ref. 203)) are further shaped to prevent turning of the recess around the key (see in Fig. 8 that the key fits into the recess without any play, therefore the recess could not turn).
Regarding claim 7, NOH teaches the swivel (see Fig. 8) further comprises: a barrel (ref. 222) having an axial bore (see ref. 222 has an axial bore in Fig. 9); and 1232719_12PATENTAtty. Dkt. No. VINL/017a planar protrusion (ref. 221c) extending from a radial surface of the barrel, wherein the key extends from the planar protrusion (see Fig. 9).
Regarding claim 8, NOH teaches a hinge support (ref. 224) defining a bay (axial bore within ref. 224); and a hinge bolt (ref. 223) supported within the bay (see Fig. 8), wherein the hinge bolt passes through the axial bore of the barrel (see in Fig. 8 that ref. 223 passes through ref. 224 and ref. 222).
Regarding claim 9, NOH teaches the hinge bolt (ref. 223) is collinear with an axis of rotation of the swivel (see annotated Figure 9 below).

    PNG
    media_image3.png
    353
    527
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 9.
Regarding claim 10, NOH teaches the apparatus comprises a bracket (see Fig. 8) for securing a railing (ref. 200).
Regarding claim 11, NOH teaches the bracket (see Fig. 8) is formed from a metal (anchor bolt (ref. 223) is welded to the connection pipe (ref. 222), therefore indicating that the bracket is formed from a metal, see attached translation paragraph [0067]).
Regarding claim 13, NOH teaches a bracket for mounting a railing to a post (see Fig. 9), the bracket comprising: 
a hinge support (ref. 224) to mount to the post (see annotated Figure 8 below), the hinge support comprising: 
a body (ref. 224) including a bay (axial bore within ref. 224); and 
a hinge bolt (ref. 223) supported within the bay (see Fig. 8); 
a swivel (ref. 221 and ref. 222) rotatably mounted to the hinge support, the swivel comprising: 
a barrel (ref. 222) including an axial bore through which the hinge bolt passes (see in Fig. 8 that ref. 222 has an axial bore and ref. 223 passes through it); 
a key (ref. 221d) connected to the barrel; and 
a first threaded aperture (ref. 221e) formed in the key; and 
a keyway (interior of ref. 200) to mount to the railing (ref. 200 is the railing and therefore is already mounted to the keyway), the keyway comprising: 
a block (structure pointed out by ref. 201 and ref. 201a) having a plurality of planar surfaces (at least ref. 201 and ref. 201a);1232719_13PATENT 
Atty. Dkt. No. VINL/017a recess (recess includes channel (ref. 203) extending from ref. 201a, and the notch in the bottom of ref. 201a, see annotated Figure 4 above showing a notch in the bottom surface of ref. 201a) extending from a first planar surface (bottom surface of ref. 201a that faces the channel (ref. 203)) of the plurality of planar surfaces and part of a way through a mass of the block (see in Fig. 4 that the notch only extends partly through the block; and 
a threaded counter bore (aperture in ref. 200 that accepts ref. 225) extending from the recess and a rest of the way through the mass of the block to a second planar surface (see that the bolt extends through the block to the second planar surface (ref. 201a), therefore the threaded counter bore also extends through to ref. 201a) of the plurality of planar surfaces that is opposite the first planar surface (ref. 201a is opposite the bottom surface of ref. 201a), 
wherein a shape of the key and a shape of the recess allow the swivel and the keyway to connect to each other in a plurality of positions while preventing turning of the recess around the key (see in Fig. 9 that ref. 221d could be rotated 180 degrees and still allow the swivel and keyway to connect, and see in Fig. 8 that the recess does not have enough room in order to rotate around the key).

    PNG
    media_image4.png
    614
    651
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 8. 
Regarding claim 14, NOH teaches the shape of the key (ref. 221d) is identical to the shape of the recess (recess includes channel (ref. 203) extending from ref. 201a, and the notch in the bottom of ref. 201a, see annotated Figure 4 above showing a notch in the bottom surface of ref. 201a).
NOTE: See in Fig. 8 how the key is identical to the shape of the recess.
Regarding claim 15, NOH teaches the shape of the key (ref. 221d) and the shape of the recess (recess includes channel (ref. 203) extending from ref. 201a, and the notch in the bottom of ref. 201a, see annotated Figure 4 above showing a notch in the bottom surface of ref. 201a) are symmetrical (see annotated Figure 8 above).
Regarding claim 18, NOH teaches the bracket (see Fig. 8) is formed from a metal (anchor bolt (ref. 223) is welded to the connection pipe (ref. 222), therefore indicating that the bracket is formed from a metal, see attached translation paragraph [0067]). 
Regarding claim 20, NOH teaches the hinge bolt (ref. 223) is collinear with an axis of rotation of the swivel (see annotated Figure 9 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101663738 B1 (NOH) in view of US 10513854 B2 (Timmons).
Regarding claim 12, NOH teaches the bracket (see Fig. 8), but does not expressly disclose the bracket is formed from a polymer-based substance. However, Timmons discloses that the bracket is formed of a polymer-based substance (cap ref. 190, see Column 10 Lines 28-32). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify NOH such that it comprises components formed of a polymer-based substance, such as a cap, so as to be aesthetically pleasing and light weight (see Column 10 Lines 28-32).
Regarding claim 19, NOH teaches the bracket (see Fig. 8), but does not expressly disclose the bracket is formed from a polymer-based substance. However, Timmons discloses that the bracket is formed of a polymer-based substance (cap ref. 190, see Column 10 Lines 28-32). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify NOH such that it comprises components formed of a polymer-based substance, such as a cap, so as to be aesthetically pleasing and light weight (see Column 10 Lines 28-32).
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, NOH teaches a key (ref. 221d) and a recess (recess includes channel (ref. 203) extending from ref. 201a, and the notch in the bottom of ref. 201a, see annotated Figure 4 above showing a notch in the bottom surface of ref. 201a), but does not expressly disclose the shape of the key and the shape of the recess have a cross shape. NOH teaches that the key and the recess have a rectangular shape, therefore teaching away from cross shape. The prior art fails to fairly show or suggest a modification to NOH in order to change the recess from rectangular to the cross shape. Further, one of ordinary skill in the art would not have been motivated to make such a change, as it would adversely affect the rigidity of the bracket.
Regarding claim 5, NOH teaches a key (ref. 221d) and a recess (recess includes channel (ref. 203) extending from ref. 201a, and the notch in the bottom of ref. 201a, see annotated Figure 4 above showing a notch in the bottom surface of ref. 201a), but does not expressly teach the shape of the key and the shape of the recess have a cloverleaf shape. NOH teaches that the key and the recess have a rectangular shape, therefore teaching away from the cloverleaf shape. The prior art fails to fairly show or suggest a modification to NOH in order to change the recess from rectangular to the cloverleaf shape. Further, one of ordinary skill in the art would not have been motivated to make such a change, as it would adversely affect the rigidity of the bracket.
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, NOH teaches a key (ref. 221d) and a recess (recess includes channel (ref. 203) extending from ref. 201a, and the notch in the bottom of ref. 201a, see annotated Figure 4 above showing a notch in the bottom surface of ref. 201a), but does not expressly disclose the shape of the key and the shape of the recess have a cross shape. NOH teaches that the key and the recess have a rectangular shape, therefore teaching away from cross shape. The prior art fails to fairly show or suggest a modification to NOH in order to change the recess from rectangular to the cross shape. Further, one of ordinary skill in the art would not have been motivated to make such a change, as it would adversely affect the rigidity of the bracket.
Regarding claim 17, NOH teaches a key (ref. 221d) and a recess (recess includes channel (ref. 203) extending from ref. 201a, and the notch in the bottom of ref. 201a, see annotated Figure 4 above showing a notch in the bottom surface of ref. 201a), but does not expressly teach the shape of the key and the shape of the recess have a cloverleaf shape. NOH teaches that the key and the recess have a rectangular shape, therefore teaching away from the cloverleaf shape. The prior art fails to fairly show or suggest a modification to NOH in order to change the recess from rectangular to the cloverleaf shape. Further, one of ordinary skill in the art would not have been motivated to make such a change, as it would adversely affect the rigidity of the bracket.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                

/Josh Skroupa/Primary Examiner, Art Unit 3678